DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymar Farid (Reg. No. 46,692) on 02 December 2020.

The application has been amended as follows: 
	Amendment to the specification
On page 18 please replace [0092] with the following paragraph:
[0092] Referring to FIGS. 5A and 5B, in an electronic component 101' according to the present exemplary embodiment, a length d' of a first support portion 141' of a first metal 

	Amendment to the claims
		Claims 7-9 are hereby canceled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) an electronic component comprising: a pair of metal frames connected to the external electrodes, respectively, wherein each of the pair of metal frames includes a support portion bonded to the external electrodes, and a mounting portion extending in the first direction from a lower end of the support portion and spaced apart from the body and the external electrodes, a length of the mounting portion in a second direction perpendicular to the first direction is greater than a maximum length of the support portion in the second direction, the support portion includes an upper portion and a lower portion, the lower portion being connected to the mounting portion, and the length of the lower portion in the second direction is greater than a length of each of the external electrodes in the second direction, and a length of the upper portion of the support portion in the second direction is substantially similar to a length of each of the external electrodes in the second direction, and the lower portion of the support portion is formed to have a rectangular shape (claim 1 and its dependents).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/David M Sinclair/Primary Examiner, Art Unit 2848